The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner makes the following observations about claim 1.  First, the claim requires a ligand-binding protein attached to a reporter group and that binding of the ligand to a ligand-binding domain of the ligand-binding protein causes a change in the reporter group signal (there is a detectable/measurable change in the reporter group upon binding of the ligand to the ligand-binding protein).  Second, since the claim uses open language, there are no limitations on the ligand-binding protein as long as it will bind to glucose or galactose and is either from Thermoanaerobacter sp. or is a mutant thereof.  Third, because of the open language, there is no limitation on the reporter group attached to the ligand-binding protein or additional structure which might be involved in causing a change in the reporter group signal when the ligand binds to the ligand-binding domain of the ligand-binding protein.   Fourth, claim 11 requires that the glucose-galactose binding protein has an amino acid sequence that is between 10 and 100% identical to the amino acid sequences (SEQ ID NO:2 or 18) which original claim 10 identified as being from or a mutant of Thermoanaerobacter thermosaccharolyticum.  Table 2 in the instant specification compares glucose binding properties of different GGBP with E. coli GGBP.  Of note is the ttGGBP protein having a percent identity of 48 (48% homologous with E. coli GGBP).  Fifth the paragraph bridging pages 26-27 of the instant specification presents an example sequence in which most of the positions are variable.  Thus, for examination purposes, claim 1 has been examined as the mutant having an amino acid sequence that is at least 10% the same as the amino acid sequence of Thermoanaerobacter sp. or the narrower Thermoanaerobacter thermosaccharolycticum regardless of its source.  In other words the E. coli GGBP is anticipatory of a mutant of Thermoanaerobacter sp. or the narrower Thermoanaerobacter thermosaccharolycticum based on its 48% identity with the ttGGBP from r Thermoanaerobacter thermosaccharolycticum identified in instant table 2.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-6, 10-12, 14, 17, 20, 23, 25, 31-32, 36 and 83-84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakowicz (US 6,197,534).  In the patent Lakowicz teaches a  by preparing a double cysteine mutant in which cysteine residues were genetically inserted at positions 26 and 182 for attachment of components capable of resonance energy transfer ("RET").  With respect to claim 4, at least one amino acid has been substituted with a cysteine.  With respect to claims 5-6 there are no deletions or insertions only substitutions.  With respect to claims 10-12, 14, 17, 20, 23, 25, 31-32 and 36, the structure of the mutants has the required properties of these claims.  
Claims 1, 4-6, 8, 10-12, 14, 17, 20, 23, 25, 29, 31-32, 36 and 83-84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amiss (US 2008/0044856, hereinafter called Amiss ‘856) in view of Hellinga (US 2002/0004217).  In the patent publication Amiss ‘856 teaches several mutant of E. coli glucose-galactose binding proteins (SEQ ID NO:1, instant SEQ ID NO:17; SEQ ID NO:2, instant SEQ ID NO:1).  In particular SEQ ID NO:3 is described in paragraph [0030] as having substitutions E149C, A213R and L238S compared to the wild type E. coli structure.  This binding protein mutant is anticipatory of the binding protein of claim 1.   by claim 1 and further mutations that are possible which are anticipatory of the binding protein of claim 1.  Paragraph [0055] teaches reporter fluorophores for coupling with the binding protein including Acrylodan and IANBD.  Example 1 teaches the preparation of mutations of the structures found in SEQ ID NO:3 and SEQ ID NO:4 (see table 1,  all of the modifications produce a binding protein within the scope of claim 1.  Example 3 teaches the preparation of two modified proteins that are also within the scope of claim 1.  Example 4 teaches the addition of a reporter group to the modified binding proteins of example 3.  These proteins are anticipatory of claim 1.  Example 7 teaches measuring glucose with the biosensors produced in example 4 and is anticipatory of claim 36.  With respect to claim 4, at least one amino acid has been substituted with a cysteine.  With respect to claims 5-6 there are no deletions or insertions only substitutions.  With respect to claims 10-12, 14, 17, 20, 23, 25, 31-32 and 36, the structure of the mutants has the required properties of these claims.  Additionally with respect to claim 9, paragraph [0035] teaches other sources for the glucose-galactose binding proteins to be modified.  With respect to claim 8, figure 2 shows that the signal can be measured at the physiological glucose concentration range meaning that the binding constant has been modified compared to the wild-type glucose-galactose binding protein.  With respect to claim 29, paragraph [0037] teaches that the change in Acrylodan is a significant blue shift of the wavelength in nonpolar relative to aqueous environments.  
Claims 1, 4-6, 8, 10-12, 14, 17, 20, 23, 25, 31-32, 36 and 83-84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (Analytical Biochemistry 2010).  In the paper Khan teaches several mutant of E. coli glucose-galactose binding proteins (GBP, see Table 1, H152C/A213R, H152C/L238S and H152C/A213R/L238S are anticipatory of the instantly claimed E. coli glucose-galactose binding protein structure of claim 1).  The last paragraph of the left column on page 40 teaches that the mutants were labeled with the fluorophore Badan anticipating the biosensor of claim 1.  The first full paragraph on page 41 teaches that each of these anticipatory structures shows an increase in fluorescence with increasing glucose concentrations.  The second full paragraph on page 41 teaches that Kd of the H152C/A213R/L238S mutant increased to 11.0 ± 4.1 mM (also see figure 3 and its associated discussion) which anticipates claim 8.  Figure 4 shows the measurement of glucose in serum and .    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lakowicz as applied to claims 1, 25 and 31 above, and further in view of Hellinga (US .  
In the patent publication Hellinga teaches a genetically engineered glucose binding protein including mutations to allow site specific introduction of reporter groups for the detection of glucose in blood and fermentation processes (abstract).  Paragraph [0014] teaches that glucose binding proteins other than those of E. coli can be used.  Paragraph [0018] teaches that an aspect of the invention is the production of a glucose binding protein having a sensitive range that can be used to determine blood glucose concentration.  Paragraph [0025] teaches two fluorophores that were used as the reporter group: Acrylodan which was also taught by Lakowicz and (((2-(iodoacetoxy)ethyl)amino)-7-nitrobenz-2-oxa-1,3-diazole (IANBD).  Paragraphs [0033] and [0037] teach that these two fluorophores were selected because of their known sensitivity to the polarity of their environments.  Paragraph [0037] also teaches that the change in Acrylodan is a significant blue shift of the wavelength in nonpolar relative to aqueous environments.  This shows that the Acrylodan taught by Lakowicz inherently meets the limitation of claim 29.  Example 5, paragraph [0041] teaches a mutation at amino acids D154 and W183 that shifts the binding constant so that it falls within the physiologically relevant glucose concentration range.  
In the patent publication Amiss ‘346 also teaches glucose binding protein mutants from E. coli used to sense glucose.  Paragraph [0026] teaches several amino acid substitutions that can be made.  Paragraph [0031] teaches a larger group of reporter groups including Acrylodan, IANBD and a naphthalene-6-sulfonic acid containing dye (1,5-IAEDANS).  At least some are recognized as environmentally sensitive and at least some of the listed dyes can be measured by changes in spectral sifts in the fluorescence emission.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the mutation disclosed in example 5 of Hellinga into the Lakowicz binding protein because of its known shift in the binding constant to the physiological glucose concentration range and the teaching by Lakowicz that such changes can be made to measure glucose in that range.  In further would have been obvious to one of ordinary skill in the art at the time the application was filed to use other known environmentally sensitive fluorophores such as the IANBD taught by Hellinga and Amiss or the additional fluorophores taught by Amiss ‘346 as .  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Khan, Lakowicz in view of Hellinga and Amiss ‘346 or Amiss ‘856 in view of Hellinga as applied to claim 32 above, and further in view of Kucherak and Lu. Khan, Lakowicz and Amiss ‘856 do not teach replacing the naphthalene in the reporter structure with an extended conjugated ring system.  
In the paper Kucherak presents environmentally sensitive (solvatochromic) dyes with superior properties, by extending the electronic conjugation of one of the best solvatochromic dyes, Prodan, by substituting its naphthalene core with fluorene (see figure 1).  The newly synthesized fluorene derivatives bearing strong electron-donor (dialkylamino) and -acceptor (carbonyl) groups at the 2 and 7 positions showed red-shifted absorption (close to 400 nm), twice as large of a absorption coefficient (43 000 M-1 cm-1), and a manifold larger two-photon absorption cross section (∼400 GM) compared to Prodan.  Studies in solvents revealed much stronger fluorescence solvatochromism of the new dyes, which is connected with their twice as large transition dipole moment (14.0 D).  Similarly to Prodan, they exhibit high fluorescence quantum yields, while their photostability is largely improved.  Thus, substitution of the naphthalene core in Prodan with fluorene resulted in new fluorophores with superior spectroscopic and solvatochromic properties.  They expect the new dyes to find a variety of applications as environmentally sensitive probes and labels in biology.   
In the paper Lu teaches that environment-sensitive fluorophores 2-cyano-6-dihexylaminoanthracene and 2-propionyl-6-dihexylaminoanthracene (Anthradan) starting from 2,6-diaminoanthraquinone.  Anthradan is the benzologue of the well-known family of naphthalene 2-propionyl-6-dimethylaminonaphthalene (PRODAN) fluorophores.  The first paragraph of the introduction on page 9651 teaches that this family includes numerous modifications of PRODAN such as 6-acryloyl-2-dimethylaminonaphthalene (ACRYLODAN).  However, one drawback of these dyes is that they all absorb in the blue, thus stimulating cellular autofluorescence that can diminish the signal/background ratio, thereby making ultrasensitive measurements more difficult in future cell applications.  The last paragraph on page 9651 teaches that they expected the push-pull structure of a 2,6-substituted anthracene would retain the useful properties found in PRODAN (i.e., polarity-induced shift of emission and sensitivity to local nanoenvironments) while shifting the absorption further to the red for better results in cellular 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the naphthalene in acrylodan and/or badan with a anthracene or fluorine group as taught by Kucherak and Lu for PRODAN in the biosensors of  Khan, Lakowicz or Amiss ‘856 because acrylodan is part of the Prodan family of dyes as taught by Lu and there is a need to redshift the fluorescent emission while retaining the environment sensitive properties of the naphthalene structure which is obtained by substituting the naphthalene ring structure with anthracene or fluorine as taught by Kucherak and Lu and because of the improved properties that are taught by Kucherak and Lu.  
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Khan, Lakowicz in view of Hellinga and Amiss ‘346 or Amiss ‘856 in view of Hellinga as applied to claim 36 above, and further in view of Schultz (US 6,256,522) and Strassler (US 2006/0100493).  Khan, teaches structure for administering the biosensor but does not specifically describe the structure.  Lakowicz and Amiss ‘856 do not teach any specific structure for administering the biosensor in an individual.  
In the patent Schultz teaches a sensor for continuous monitoring of biochemical and its related method in which the apparatus includes a sensor capsule having a processing chamber defined by a wall which in one embodiment has a semi-permeable membrane permeable to the analyte as at least a portion thereof.  Receptor material is disposed within the chamber and is capable of chemically interacting with the analyte.  In one embodiment, at least a portion of the sensor is translucent.  A light source, which may be an optical fiber, causes light to impinge on a translucent portion of the capsule and pass therethrough.  Responsive fluorescent light is generated and emitted.  This light may be received by detector means and processed in a conventional manner to determine concentration of the analyte.  A dye-labelled analog-analyte may be provided within the chamber.  Both the receptor material and analog-analyte are of such size that they will not pass through the semi-permeable membrane although the analyte can.  The invention is particularly suited to use of the capsule as an implantable element which is physically separated from the light source and detector and can be placed underneath the skin.  In 
In the patent publication Strassler teaches an implantable for glucose including a sensitive liquid is enclosed in the sensor, into which glucose can penetrate.  Paragraph [0004] teaches that a known implantable sensor is connected to a monitor which records the glucose values every 5 minutes over a maximum of 3 days.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the biosensors of Khan, Lakowicz or Amiss ‘856 into an implantable sensor structure such as taught by Schultz and monitor it continuously and/or at an interval such as the five minutes for the known sensor described by Strassler because of the need to measure glucose with an implantable sensor as shown at least by Schultz and Strassler, the ability of the Khan, Lakowicz or Amiss ‘856 biosensors to make such measurements and the teaching at least in Khan and Lakowicz that their biosensor was intended for that purpose.  
Claims 85-89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the art of record fails to teach or fairly suggest the limitations of these claims.
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive. In response to the amendment the rejection under 35 U.S.C. 112(d) and the anticipation rejection based on Chick have been withdrawn.  All other anticipation rejections have been modified to correspond to claim changes and addition of new claims where appropriate.  The arguments are moot with respect to the withdrawn rejections.  
With respect to the anticipation rejections, examiner attempted to determine the scope of the instant claims.  In doing that, claim 1 was found to have two possibilities a glucose-galactose binding protein from Thermoanaerobacter sp. or is a mutant thereof.  Next examiner attempted to determine the scope of a mutant.  In doing so instant claim 11 clearly sets the scope of identity between the glucose binding protein, ttGGBP as between 10 and 100%.  Additionally, instant Table 2 clearly shows that a ttGGBP has 48% identity with a GGBP from E. coli.  Since the E. coli and the ttGGBP.  Thus, the variations of the anticipatory references would not change the percent identity to take it out of the scope of claim 11.  While the GGBP in Lakowicz, Amiss or Kahn are not from Thermoanaerobacter sp., their sequence falls within the limits of instant claim 11.  Thus they qualify as a mutant of a GGBP from Thermoanaerobacter sp. or the narrower Thermoanaerobacter thermosaccharolycticum.  The argument that these references do not have an anticipatory disclosure because the GGBP are not from Thermoanaerobacter sp. is not persuasive because the scope of amino acid sequences covered by the instant claims covers at least the scope of GGBP from E. coli which was the source of the GGBP in Lakowicz, Amiss and Kahn.  Since that is the argument put forward against the obviousness rejections as well, it is not persuasive for the same reason.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to glucose binding protein structures, conversion of a binding protein to a fluorescent switch and glucose measurement methods and the genome of Thermoanaerobacter spp.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797